Title: To James Madison from James Monroe, 2 October 1786
From: Monroe, James
To: Madison, James


Dear Sir
New Yk. Octr. 2. 1786
I have lately seen Taylor—he has a right to 4,000 acres of land in an undivided tract of 40.000 which he wishes to sell & will take six shillings pr. acre, ½ at the time of concluding the bargn. & the balance 12. months afterwards. The tract is distinguish’d in the maps by the name of Funda’s patent. It lies near fort Stanwix, adjoins the river above it & runs within two miles of the Mohawk down some miles below it. If I recollect the good lands abt. the fort, above & 20. miles below it extend further from the bank of the river than elsewhere or lower down. I do suppose the paymt. of the first sum might be put off untill Feby next. The lands of the Baron lie further I believe from the river & are for sale at 8./. pr. acre. I have it in contemplation to move to day that the report from Annapolis be referr’d to a Committee. I am persuaded the Eastern States will not grant an unlimited commission, but wod. accede to it if its objects were defind, or rather this is the language of those whom they have here. We mov’d that the injunction of secrecy be taken off & that each delegation be at liberty to communicate the proceedings on a certain subject to their legislature, which was negativ’d. The States in opposition were fearful of giving a dangerous wound by referring a subject to wh. they were competent in any degree to the view of their constituents, to the Confeder[a]tion. To prevent a ratification, to wh. poin[t] I apprehend they will bring it, will be a difficult thing. Mr Ramsay has recanted & join’d. Mr Kean applauds the project & is with them & our worthy colleague altho’ he votes generally with us at length speaks agnst us, & give[s] every opposition in his power. Sincerely yr. frien[d] & servant
Jas Monroe
I shod. write Colo. Grayson but hope he is by this on his way here; if the contrary shod. be the case make my best respects to himself & family.
